Name: Council Regulation (EEC) No 196/81 of 20 January 1981 amending, by virtue of the accession of Greece, Regulations (EEC) No 1408/71 and (EEC) No 574/72 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: Europe;  social protection;  labour market;  European construction
 Date Published: nan

 28 . 1 . 81 Official Journal of the European Communities No L 24/3 COUNCIL REGULATION (EEC) No 196/81 of 20 January 1981 amending, by virtue of the accession of Greece, Regulations (EEC) No 1408/71 and (EEC) No 574/72 on the application of social security schemes to employed persons and their families moving within the Community 4 19 . GERMANY-GREECETHE COUNCIL OF THE EUROPEAN COMMUNITIES, (a) Article 5 (2) of the General Convention of 25 April 1961 ; (b) Article 8 ( 1 ), (2) (b) and (3), Articles 9 to 11 and Chapters I and IV, in so far as they concern these Articles of the Convention on Unemployment Insurance of 31 May 1961 , together with the note in the minutes of 13 June 1980 .' Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 146 (2) thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Article 22 of the 1979 Act of Accession, certain adjustments made necessary by accession should be made, in accordance with the guidelines set out in Annex II to the said Act, to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community ('), and to Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408 /71 (2), both Regulations being last amended by the 1979 Act of Accession, Article 2 In Annex 10 to Regulation (EEC) No 574/72, the following paragraph shall be added to entry 'E. GREECE' : la For the purposes of applying Article 14 ( 1 ) (c) (i) of the Regulation and Article 12a ( 1 ) of the Imple ­ menting Regulation : ÃÃ Ã ¡Ã ¥Ã Ã  Ã Ã ÃÃ Ã ©Ã ÃÃ Ã ©Ã  Ã Ã £Ã ¦Ã Ã ÃÃ £Ã Ã ©Ã  (ÃÃ Ã ) Ã ÃÃ Ã Ã  (Social Insurance Institute (IKA), Athens) .HAS ADOPTED THIS REGULATION : Article 1 Article 3 In section A of Annex II to Regulation (EEC) No 1408/71 , the entry ' 19 . Germany-Greece' shall be amended as follows : This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1981 . For the Council The President CH. A. van der KLAAUW (') OJ No L 149, 5 . 7 . 1971 , p . 2. P) OJ No L 74, 27. 3 . 1972, p . 1 .